COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of O.J.P., a Child

Appellate case number:     01-21-00163-CV

Trial court case number: 2016-25857

Trial court:               246th District Court of Harris County

       This is an accelerated appeal from an order terminating the parental rights of appellant,
C.D.P. On March 29, 2021, appointed trial counsel for appellant, Dannielle Simms, filed a notice
of appeal on appellant’s behalf from the trial court’s March 11, 2021 Order Modifying Prior Order
and Decree for Termination. Simms also informed the Court that she had filed a Motion for
Withdrawal of Counsel and Appointment of Appellate Counsel in the trial court requesting that
she be permitted to withdraw as appellant’s counsel and that the trial court appoint appellate
counsel to represent appellant in this appeal On April 12, 2021, the trial court granted Simms’s
motion for withdrawal and appointed Shirley A. Mitchell to represent appellant in this appeal.
        On May 10, 2021, Mitchell filed a “Notice of Appearance,” stating that appellant
“designates lead counsel for this appeal as follows: Shirley A. Mitchell.” But the notice is not
signed by appellant or Simms. See TEX. R. APP. P. 6.1(c) (providing “new attorney and either the
party or the former lead counsel must sign the notice” of new lead counsel). Thus, Simms remains
as appellant’s lead counsel until new lead counsel is designated in compliance with the Texas
Rules of Appellate Procedure or a motion to withdraw is filed and granted. See TEX. R. APP. P.
6.1(c), 6.5. We direct the Clerk of this Court to note Mitchell’s appearance as counsel for appellant
on the docket of this Court. See TEX. R. APP. P. 6.2.
       Mitchell has filed a motion for extension of time to file a brief on appellant’s behalf. The
motion is granted. Appellant’s brief is due on June 9, 2021. See TEX. R. APP. P. 38.6(a), (d).
       Because this appeal involves the termination of the parent-child relationship, the Court is
required to bring the appeal to final disposition within 180 days of March 29, 2021, the date the
notice of appeal was filed in this proceeding, so far as reasonably possible. See TEX. R. JUD.
ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.

       It is so ORDERED.
Judge’s signature: ____/s/ Julie Countiss___
                    Acting individually  Acting for the Court

Date: ___May 13, 2021______




                                            2